SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR MASTERS ACCESS ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Balanced Wealth Strategy Portfolio AB Balanced Wealth Strategy Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio AB Dynamic Asset Allocation Portfolio AllianceBernstein Small Mid Cap Value Portfolio AB Small Mid Cap Value Portfolio AllianceBernstein International Value Portfolio AB International Value Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters Access5/2015
